DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fastener sized and configured for securing a main body of a temperature sensor on an inner facing surface of a vent channel (see Fig. 2), and having a plurality of serrations at a distal end (see Fig. 5), must be shown as the embodiment shown in Fig. 2 does not comprise serrations as the serrations are used to fasten (clip) the main body to a vent vane 104 (see par. 19 of the present published application). In other words, the fastener comprising serrations (e.g. as shown in Fig. 5) is used to fasten (clip) the main body to a vent vane (e.g. as shown in Fig. 1, and described in par. 19), but not to an inner facing surface (e.g. as shown in Fig. 2). Accordingly, the subject matter of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claims 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 5 recites a fastener comprising a plurality of serrations at a distal end (e.g. as shown in Fig. 5), wherein the fastener secures a main body of a temperature sensor directly on an inner facing surface of a vent channel (e.g. as shown in Fig. 2). However, a fastener comprising a plurality of serrations is described in the specifications as fastening (clipping) the main body directly to a vent vane 104 (see par. 19 of the present published application) and not on an inner facing surface of a vent channel. Indeed, referring to Fig. 5, it would have been unclear to one of ordinary skill in the art how a fastener comprising serrations at a distal end (wherein said serrations are described as clipping a main body to a vent vane 104, see par. 19 of the present application) can be used to fasten (clip) a main body to an inner facing surface of a vent channel, as opposed to a vent vane. Accordingly, claims 5-9 contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a vent of the air conditioning system" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 is interpreted to refer to “the vent of automobile or vehicle air conditioning system”. Claims 6-9 are rejected in view of their dependence from claim 5. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2005/0262855) view of Kane (US 2013/0245965) and Secor (US 2012/0046792) and McElfresh (US 5478505). 
Regarding claim 1, 
Referring to Fig. 1, Hsieh teaches a system 50 for indicating on an electronic device 52 that the refrigerant in an automobile or vehicle air conditioning system has reached a fully charged fill level (see abstract, pars. 31, 55) , said system comprising: a sensor device (e.g. temperature sensor 58), including a 
Hsieh does not specifically teach that the sensor device measuring temperatures in a range of temperatures between minus -20 degrees Fahrenheit (-200 F) and 150 degrees Fahrenheit (1500 F)
However, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 I).
Here, the structure of the sensor device recited in Hsieh is substantially identical to that of claim 1, and therefore claimed properties or functions are presumed to be inherent. As the claimed and prior art sensor devices are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. 
Alternatively, the range of temperatures the sensor device is structured and disposed to measure is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the sensor device is functional at range of temperatures in order to be useful in a variety of systems.  Therefore, since the general conditions of the claim, i.e. that the sensor device measures some range of temperatures was disclosed in Hsieh, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the filing date of the invention to provide a sensor device wherein 0 F) and 150 degrees Fahrenheit (1500 F).
Hsieh does not teach a wireless transmitter on said sensor device, said wireless transmitter being in communication with the electronic device for wirelessly transmitting said real time temperature to the electronic device.
Kane, directed to a sensing system for air conditioning systems, teaches a sensor device (e.g. a temperature sensor 704 with head 908, see par. 63) a wireless transmitter 936 on said sensor device (see pars. 64, 69), said wireless transmitter being in communication with an electronic device 120, 920 for wirelessly transmitting said real time temperature to the electronic device (see pars. 10, 32, 48-49, 56, 61).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hsieh by Kane with the motivation of obtaining the measured data at a convenient location wherein wired transmissions are impractical or cumbersome. 
Hsieh teaches audible and visual indicators 62, 64 which may alert a user when the refrigerant charge is acceptable or unacceptable (see par. 31) but does not teach an electronic application configured for use with the electronic device; and wherein said electronic application is structured and disposed for visually indicating to the user via the electronic device the transmitted real time temperature in real time and audibly indicating to the user via the electronic device when the transmitted real time temperature reaches a predetermined value.
Kane teaches an electronic application (e.g. the unlabeled electronic program for electronic device 120) configured for use with the electronic device (see pars. 30, 34, 39-40, 45, 48-50); and wherein said electronic application is structured and disposed for visually indicating to the user via the electronic device (e.g. via a display 126) the transmitted real time temperature in real time (e.g. the actual transmitted measured temperatures as measured by temperature sensors) (see pars. 30, 34, 39-
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hsieh by Kane with the motivation of providing a user/technician with real-time displays of a measured temperature (see Kane par. 49) and thereby monitor any measured temperature real-time changes (see Kane par. 49) in order to better service the air conditioning system, while also alerting a user (e.g. audibly) when the user is not specifically looking at or otherwise monitoring the electronic device.
Hsieh teaches wherein said sensor device is positioned near a vent aperture 46, wherein said vent aperture comprises a vane (e.g. a register, see pars. 23, 29) of a vent of the automobile or vehicle air conditioning system, but does not teach at least one fastener on said main body, said at least one fastener being sized and configured for securing said main body directly on a vane of a vent of the automobile or vehicle air conditioning system.
Secor, directed to wireless sensors for HVAC systems, teaches at least one fastener on a main body of a sensor device (e.g. a clip, magnet, Velcro, tape, or other means, see Secor pars. 142, 170, 185-187, 270), said at least one fastener being sized and configured for securing said main body directly on a vane of a vent of the air conditioning system (see Secor pars. 142, 169, 170, 187, see also annotated Fig. 7 below wherein one of ordinary skill in the art would reasonably recognize that a sensor device is secured directly on a vane of a return air grille/vent).  

    PNG
    media_image1.png
    686
    810
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hsieh in view of the teachings of Secor with the motivation of conveniently locating the sensor device at a location (e.g. directly attached to a vane via a fastener) whereby the sensor device can be more easily accessed (e.g. for repair, relocation, or replacement) by locating it at an outlet of the duct instead of within the duct. 
Hsieh as modified above does not teach said at least one fastener having a plurality of serrations at a distal end.
 McElfresh, directed to the fastening of devices to vanes of vents, teaches a fastener having a plurality of serrations at a distal end (see Fig. 8). McElfresh, teaches wherein the fastener should have a 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hsieh as modified above by McElfresh with the motivation of reducing a contact area and thereby increasing a holding pressure [of the fastener]. 
Regarding claim 4,
Hsieh as modified above does not teach wherein said electronic application for use on the electronic device is accessible via a website on the World Wide Web.
However, the examiner takes official notice that making a software application such as a mobile, smartphone or tablet application accessible via a website on the World Wide Web would have been well known to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have said electronic application for use on the electronic device accessible via a website on the World Wide Web in order to allow a user to access the electronic application from any location with World Wide Web connectivity.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2005/0262855) view of Kane (US 2013/0245965) and Secor (US 2012/0046792) and McElfresh (US 5478505) and Linke (US 7845305). 
Regarding claim 2,
Hsieh does not teach wherein a portion of said sensor device is manufactured with thermochromic ink. 
Linke, directed to a temperature indicating element for a cooling system, teaches that thermochromic inks (pigments) are frequently used as temperature-indicating elements, i.e., pigments which undergo a reversible change in color as a function of temperature in order to allow a user to 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hsieh by Linke with the motivation of providing visual information to a user as to whether a temperature has been reached. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 2005/0262855) view of Kane (US 2013/0245965) and Secor (US 2012/0046792) and McElfresh (US 5478505) and Alsaleem (US 2014/0299289). 
Regarding claim 3,
Hsieh as modified above does not teach wherein said electronic application for use on the electronic device is a downloadable software application.
Alsaleem, directed to a system for indicating on an electronic device that the refrigerant in an air conditioning system has reached a fully charged fill level  teaches wherein said electronic application for use on the electronic device is a downloadable software application (e.g. a mobile, smartphone, or tablet application, see par. 52).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hsieh as modified above by Alsaleem with the motivation, for example, of downloading the software application on multiple electronic devices. 
Response to Arguments
Applicant’s arguments, filed 12/20/2021, with respect to the rejection(s) of claim(s) 1 under Alsaleem have been fully considered and are persuasive as Alsaleem does not teach a vane of a vent of an automobile or vehicle air conditioning system. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hsieh.

With respect to claim 4, as applicant did not traverse the examiner's assertion of official notice or applicant' s traverse is not adequate, the examiner is indicating in the next Office action that the common knowledge or well-known in the art statement with respect to claim 4 is taken to be admitted prior art because applicant either failed to traverse the examiner' s assertion of official notice or that the traverse was inadequate (See MPEP 2144.03 C).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Steve S TANENBAUM/Examiner, Art Unit 3763